Hunt, Justice.
We granted certiorari to the Court of Appeals to answer the question: “Whether the convictions of Uhler and Bridges should be reversed in light of Ellis v. State, 256 Ga. 751 (353 SE2d 19) (1987).” Upon plenary review of this case, however, it appears that the issues involved in Ellis were not raised. No state law challenge to the pen register warrant was raised or ruled upon in the trial court or in the Court of Appeals and no state challenge to the call-forwarding warrant, issued on an oral affidavit, was raised or ruled upon by either court. Therefore, the writ of certiorari is dismissed as improvidently granted.

Writ dismissed.


All the Justices concur.